PER CURIAM.
Plaintiff filed a complaint against defendant on August 3, 1961. Answer was filed on August IS. Plaintiff then served and filed requests for admission of facts under the Utah Rules of Civil Procedure, on June 27, 1962, and on November 19, 1962. These requests were not answered, and on notice duly given, Motion for Summary Judgment came up for hearing on December 19. Plaintiff appeared, but defendant did not. Under Rule 36 the facts requested are deemed to be admitted. Summary Judgment accordingly was entered for plaintiff. Defendant filed Notice of Appeal, but failed to designate the record within the time set under Rule 75(a). Plaintiff then filed a Motion to Dismiss the Appeal, and thereafter defendant filed a designation of record, but filed no objections to the Motion to Dismiss the Appeal, filed no motion to be relieved of the default, and no document supporting any request for relief under the Rules. Appearance was made at the hearing on the motion, but no satisfactory explanation was given as to why this litigation was not pursued under the Rules. There seems to have been no satisfactory justification for nonadherence to the Rules.
Under the circumstances we reaffirm the language of Holton v. Holton, 121 Utah 451, 243 P.2d 438 (1952), and hereby dismiss the appeal, on plaintiff’s motion. No costs awarded.